Citation Nr: 1756090	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-42 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for tinea versicolor of the upper trunk, arms and neck (skin disability), prior to April 23, 2013.  

2.  Entitlement to an evaluation in excess of 60 percent for tinea versicolor of the upper trunk, arms and neck (skin disability), from April 23, 2013.  

3.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine (lumbar spine disability).  

4.  Entitlement to a separate rating of radiculopathy of the right lower extremity associated with the lumbar spine.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an April 2013 rating decision, the RO increased the assigned evaluation for the skin disability to 60 percent disabling, effective as of April 23, 2013.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in his substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a hearing in January 2014; however, the Veteran cancelled the hearing request.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn, and will proceed to adjudicate the claim currently on appeal.  38 C.F.R. § 20.702(d) (2016).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to April 23, 2013, the Veteran's skin disability does not manifest itself on more than 40 percent of the entire body, or more than 40 percent of the exposed areas affected; and, the Veteran does not use constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  

2.  From April 23, 2013, the Veteran's skin disability has been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code 7806; the disability has not otherwise been manifested by disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features or with six or more characteristics of disfigurement.  The applicable rating criteria are adequate to rate the Veteran's eczema/skin disease at all pertinent points.  

3.  The Veteran's lumbar spine disability has been manifested by forward flexion of, at worst, 45 degrees, but has not been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes were not shown in the past 12 months.  

4.  The Veteran's lumbar spine disability is associated with mild severe incomplete paralysis of the sciatic nerve on the right lower extremity.  


CONCLUSIONS OF LAW

1.  For the period prior to April 23, 2013, the criteria for a rating in excess of 30 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7899-7806 (2016).  

2.  For the period from April 23, 2013, the criteria for a rating in excess of 60 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7899-7806 (2016).  

3.  The criteria for an evaluation in excess of 20 percent rating for degenerative joint disease of the spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  

4.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  


II.  Increased Schedular Rating  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

      A.  Skin Disability  

The Veteran contends that he is entitled to an increased rating for his service-connected skin disability.  

In an April 2013 rating decision, the RO increased the assigned evaluation for the skin disability from 30 percent disabling to 60 percent disabling, effective as of April 23, 2013.  

The Veteran's skin disability is rated under Diagnostic Codes 7899-7806 for the entire period on appeal.  In order to warrant a 60 percent rating, the evidence must show more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, in a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  

Under Diagnostic Code 7806, a 60 percent rating is the maximum rating assignable, a higher rating is not available to the Veteran under this diagnostic code.  See 
38 C.F.R. § 4.118.  

The only potentially applicable diagnostic code providing for a disability rating in excess of 60 percent is Diagnostic Code 7800, for disfigurement.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with six or more characteristics of disfigurement warrants an 80 percent disability rating.  

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissues missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  

Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.  

On VA examination in January 2004, the examiner noted that there was a skin rash present.  It was a scattered, scaly small macular hypopigmented rash seen at the neck, arms, and trunk.  There was no ulceration, no exfoliation, no crusting.  Exposed areas were present.  The examiner further noted that lesions affected 10 percent of the exposed area of the body and 30 percent of the whole body. There was no tissue loss, induration, or inflexibility.  There were small areas of hypopigmentation, but none were greater than six square inches.  There was no hyperpigmentation, no abnormal texture, and no limitation of motion.  The skin lesions were not associated with systemic disease, and they were not in connection with a nervous condition.  

On VA examination in March 2008, the Veteran reported that he had experienced an itchy, crusty, scaly, and shedding rash of his upper body for the past 40 years.  He further stated that treatment for this condition has always been a prescription of topical creams and lotions.  The Veteran did not claim any physical disabilities that resulted from his skin condition.  On examination, the examiner noted that the rash was located at the Veteran's neck, arms, chest, and back.  The rash was hypopigmented, and it was less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion due to the rash.  The rash did appear in some exposed areas.  The lesion was 10 percent of the exposed areas, and the lesion involved 35 percent of the whole body.  The skin rash was not in association with any systemic disease.  

On VA examination in April 2013, the examiner diagnosed the Veteran with tinea versicolor, located on the chest, abdomen, and back.  The examiner reported that the skin condition involved more than 40 percent of the full body surface area.  

From 2004 to 2016, the Veteran had numerous medical evaluations and his treatment records do not indicate that a significant portion of his body was affected by his skin condition.  Moreover, while the Veteran's treatment records note that he was prescribed with topical antifungal cream, there is no indication that he used any corticosteroids, topical or otherwise, on a continuous or near-constant basis at any point during this time period on appeal.  

On VA examination in January 2017, the examiner noted that the Veteran had been diagnosed with tinea versicolor of the upper trunk, arms, and neck.  The Veteran reported that the condition had gotten worse.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and that the Veteran did not have any systemic manifestations due to the skin condition.  

Based on the foregoing evidence, for the period prior to April 23, 2013, the Board finds that a higher rating is not warranted for the Veteran's skin condition on a schedular basis.  The Board acknowledges the Veteran's contention that his condition has worsened.  However, the evidence does not show that his symptoms are consistent with a higher evaluation. The record prior to April 23, 2013 does not show that more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body were affected by the service-connected skin condition.   Further, while the records report that the Veteran had brief use of topical creams, the Veteran did not have constant or near-constant use of an immunosuppressive or corticosteroidal treatment at any point during the period prior to April 23, 2013.  

In addition, for the period prior to April 23, 2013, the Board has also considered all potentially applicable diagnostic codes that rate his skin condition.  Specifically, the Board has considered whether a higher rating is appropriate under Diagnostic Codes 7800 through 7805, which compensate for scarring.  38 C.F.R. § 4.118.  However, the objective medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring related to his condition during this period on appeal.  Moreover, the evidence does not show that the disability resulted in disfigurement of the face, head, or neck as contemplated by a rating under Diagnostic Code 7800.
 
In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disorder is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

For the period on appeal from April 23, 2013, the above evidence does not reflect that the Veteran's service-connected skin disability causes visible or palpable tissue loss or either gross distortion or asymmetry of three or more features or paired sets of features or that it results in six or more characteristics of disfigurement.  As such, an 80 percent disability rating based on disfigurement of the head, face or neck (Diagnostic Code 7800) is not warranted.  

Additionally, the Board finds that there is no showing that, at any point during the appeal, the Veteran's service-connected skin disability reflected so exceptional or so unusual a picture as to render inadequate the scheduler criteria for rating the disability and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the schedular rating criteria both specifically provide for disability ratings based on the symptoms, treatment, and location and percentage of skin areas affected.  In addition, there are several alternate criteria which can be used when considering impairment from disabilities of the skin, to include ratings based on disfigurement and scarring.  In short, all of the symptoms the Veteran experiences from his skin disease are explicitly listed in the schedular rating criteria.  No exceptional factors involving the Veteran's skin were noted at any time in this appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, for all pertinent periods on appeal, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      B.  Lumbar Spine Disability  

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The Veteran's back disability is currently rated at 20 percent under Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

On VA examination in March 2008, the examiner provided diagnoses of chronic low back strain and degenerative joint disease (DJD) of the lumbar spine.  The Veteran had a positive straight leg raising test on the right at 10 degrees.  He had a positive straight leg test on the left at 15 degrees.  There was no radiation of pain on movement.  There was no muscle spasm, tenderness, or evidence of any ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 45 degrees, with pain at 20 degrees; extension to 20 degrees, with pain at 10 degrees; left and right lateral to 20 degrees, with pain at 10 degrees; left rotation at 20 degrees, with pain at 10 degrees; and right rotation at 20 degrees, with pain at 20 degrees. 
The examiner noted that the range of motion was additionally limited by pain, fatigue, and weakness; however, the Veteran's lumbar spine did not manifest any additional limitations in degrees above the range of motion conducted.  

On VA examination in April 2013, the Veteran's medical history was reviewed.  The examiner noted that the Veteran was diagnosed with DJD of the lumbar spine.  Range of motion testing revealed flexion to 90 degrees, with pain at 90 degrees; extension to 20 degrees, with pain at 20 degrees; left and right lateral flexion to 30 degrees, with pain at 30 degrees; and left and right lateral rotation to 30 degrees, with pain at 30 degrees.  The examiner noted that the Veteran did not have any functional loss of the lumbar spine.  

On VA examination in January 2017, the examiner provided diagnoses of DJD and radiculopathy.  Range of motion testing revealed flexion to 75 degrees; extension to 20 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 20 degrees.  No pain was noted on examination.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no muscle spasm or localized tenderness.  The examiner did note guarding; however, it did not result in abnormal gait or abnormal spinal contour.  The examiner further noted that the Veteran showed symptoms due to radiculopathy.  Specifically, the examiner noted that the Veteran had mild radiculopathy of the right lower extremity, including involvement of L4/L5/S2/S2/S3 nerve roots.  The examiner did not find any other neurologic abnormalities or findings related to the thoracolumbar spine to include the bowel and bladder.  Ankylosis or intervertebral disc syndrome (IVDS) were not found either.  

The above evidence does not support a 40 percent rating, as the findings do not show that the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  In addition, there is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  

The Board observes that while the Veteran has radiculopathy associated with his back disability, the March 2008 VA examiner noted that the Veteran's service-connected low back disability was not manifested by any intervertebral disc syndrome with nerve root involvement.  Similarly, the April 2013 and January 2017 examiners specially indicated that the Veteran did not have intervertebral disc syndrome.  Moreover, the records does not show the Veteran's lumbar spine disability has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period as contemplated by a 40 percent evaluation under Diagnostic Code 5243.  As such, a higher evaluation is not warranted under Diagnostic Code 5243.  

With respect to objective evidence of radiculopathy or other neurological impairment in the right lower extremity as a result of the lumbar spine disability, the Board also resolved doubt in the Veteran's favor that the evidence supports a finding of lumbar radiculopathy.  As previously noted, the January 2017 VA examiner diagnosed the Veteran with mild radiculopathy of the right lower extremity involving the sciatic nerve.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes Diagnostic Code 8510.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Based on the medical findings of sciatic nerve lumbar radiculopathy with mild severe incomplete paralysis of the right lower extremity, the evidence shows that a separate 10 percent rating is warranted for the lumbar radiculopathy in the right lower extremity under Diagnostic Code 8520.  The medical evidence does not show any additional neurological impairment that has been associated with the Veteran's lumbar spine disability.  

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 20 percent rating assigned, and a separate 10 percent rating assigned for radiculopathy of the right lower extremity.  


ORDER

Entitlement to an evaluation in excess of 30 percent for tinea versicolor of the upper trunk, arms and neck (skin disability), prior to April 23, 2013, is denied.  

Entitlement to an evaluation in excess of 60 percent for tinea versicolor of the upper trunk, arms and neck (skin disability), from April 23, 2013, is denied.  

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine (lumbar spine disability), is denied.  

Entitlement to a separate rating of radiculopathy of the right lower extremity associated with the lumbar spine, is granted, subject to the rules governing the payment of monetary benefits.  


REMAND

On VA examination in January 2017, the examiner opined that the Veteran was unable to secure and maintain gainful employment based on his service-connected disabilities.  The examiner further noted that due to his lumbar spine disability, the Veteran is unable to sit, walk, or stand for a prolonged period of time.  

In June 2017, VA requested additional evidence to support the claim for TDIU.  Specifically, VA requested that the Veteran provide an updated Form 21-8940, as further clarification is needed in regards to the Veteran's employment history.  In the VA Form 21-8940 provided in July 2012, the Veteran indicated that he was self-employed at Newby Construction; however, it is unclear as to whether the Veteran continues his self-employment at Newby Construction.  Thus, a June 2017 letter was sent to the Veteran for further development on this issue.  To date, the Veteran has not provided the completed VA Form 21-8940.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Form 
21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative again with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


